UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4385


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNELL SYLVESTER PARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00047-JPB-DJJ-3)


Submitted:   November 30, 2012            Decided:   December 14, 2012


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Erin K. Reisenweber, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant       to     a     written          plea    agreement,    Donnell

Sylvester Parker pled guilty to distribution of a quantity of

cocaine base, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C)

(West 1999 & Supp. 2012).               In the plea agreement, Parker agreed

to waive all rights to appeal any sentence within the maximum

possible penalty provided in the statute of conviction, as well

as the manner in which any such sentence was determined.                          Parker

now appeals.         His counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious     grounds      for       appeal       but     questioning    whether     the

district court committed clear error when it calculated the drug

quantity attributable to Parker as relevant conduct.                         Parker was

advised of his right to file a pro se supplemental brief, but he

has not filed one.          The Government has filed a motion to dismiss

Parker’s     appeal    based     on      the       appellate     waiver    provision   in

Parker’s plea agreement.           We dismiss in part and affirm in part.

             We review de novo a defendant’s waiver of appellate

rights.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                    United States v. Amaya-Portillo,

423   F.3d   427,     430   (4th       Cir.    2005)      (internal   quotation    marks

omitted).       To    determine         whether       the    waiver   is    knowing    and

                                               2
intelligent,       we   look     “to    the   totality     of   the   circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                     United States v. General, 278

F.3d     389,    400     (4th    Cir.     2002)      (internal     quotation    marks

omitted).

            Our review of the record leads us to conclude that

Parker knowingly and voluntarily waived the right to appeal his

sentence and that the issue his counsel asserts in the Anders

brief is within the scope of the waiver.                    We therefore grant in

part the Government’s motion to dismiss and dismiss the appeal

of Parker’s sentence.             The waiver provision, however, does not

preclude our direct review of Parker’s conviction pursuant to

Anders.     We have reviewed the entire record and have found no

issues that are meritorious and outside the scope of the waiver.

We therefore deny in part the Government’s motion to dismiss and

affirm Parker’s conviction.

            This       court    requires      that   counsel     inform   Parker,     in

writing,    of   his     right    to    petition     the   Supreme    Court    of   the

United    States    for    further      review.      If   Parker   requests    that   a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Parker.                           We dispense

                                              3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                    DISMISSED IN PART;
                                                      AFFIRMED IN PART




                                    4